UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number : 811-05962 Name of Registrant : Vanguard Variable Insurance Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service : Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: September 30, 2014 Item 1: Schedule of Investments Vanguard Equity Income Portfolio Schedule of Investments As of September 30, 2014 Market Value Shares ($ Common Stocks (96.9%) 1 Consumer Discretionary (5.9%) Home Depot Inc. 201,500 18,486 McDonald's Corp. 94,396 8,950 WPP plc 315,622 6,323 Thomson Reuters Corp. 134,400 4,893 Carnival Corp. 57,000 2,290 Las Vegas Sands Corp. 36,100 2,246 Omnicom Group Inc. 32,500 2,238 Best Buy Co. Inc. 58,200 1,955 H&R Block Inc. 59,400 1,842 Cablevision Systems Corp. Class A 101,820 1,783 Mattel Inc. 40,700 1,247 Kohl's Corp. 18,000 1,099 Garmin Ltd. 19,100 993 Ford Motor Co. 50,600 748 Cato Corp. Class A 18,800 648 Autoliv Inc. 3,900 358 Consumer Staples (11.8%) Procter & Gamble Co. 168,800 14,135 Wal-Mart Stores Inc. 179,285 13,710 Philip Morris International Inc. 156,673 13,067 Kraft Foods Group Inc. 215,165 12,135 Unilever NV 218,900 8,686 Altria Group Inc. 187,980 8,636 PepsiCo Inc. 91,200 8,490 Diageo plc ADR 46,300 5,343 Anheuser-Busch InBev NV ADR 47,400 5,254 Coca-Cola Co. 119,524 5,099 Kimberly-Clark Corp. 44,860 4,826 British American Tobacco plc 74,064 4,174 Sysco Corp. 87,800 3,332 Dr Pepper Snapple Group Inc. 36,000 2,315 Molson Coors Brewing Co. Class B 29,400 2,189 Vector Group Ltd. 21,525 477 Reynolds American Inc. 2,600 153 Energy (11.0%) Exxon Mobil Corp. 331,850 31,210 Chevron Corp. 220,900 26,358 ConocoPhillips 151,520 11,594 Occidental Petroleum Corp. 117,150 11,264 Suncor Energy Inc. 293,900 10,624 Enbridge Inc. 125,600 6,014 Royal Dutch Shell plc Class B 116,884 4,621 ONEOK Inc. 32,400 2,124 Targa Resources Corp. 800 109 Financials (15.4%) Wells Fargo & Co. 704,500 36,542 JPMorgan Chase & Co. 453,300 27,307 Marsh & McLennan Cos. Inc. 338,400 17,712 PNC Financial Services Group Inc. 136,200 11,656 BlackRock Inc. 31,400 10,309 ACE Ltd. 76,100 7,981 MetLife Inc. 133,600 7,177 M&T Bank Corp. 49,100 6,053 US Bancorp 123,600 5,170 Travelers Cos. Inc. 32,500 3,053 Navient Corp. 109,400 1,937 PartnerRe Ltd. 17,200 1,890 Axis Capital Holdings Ltd. 39,400 1,865 Lazard Ltd. Class A 36,000 1,825 Validus Holdings Ltd. 44,400 1,738 Mercury General Corp. 32,500 1,586 Flushing Financial Corp. 41,700 762 Janus Capital Group Inc. 27,000 393 Plum Creek Timber Co. Inc. 5,200 203 Home Loan Servicing Solutions Ltd. 3,100 66 Health Care (12.8%) Johnson & Johnson 326,586 34,811 Merck & Co. Inc. 437,374 25,928 Pfizer Inc. 659,399 19,498 Roche Holding AG 39,482 11,659 Eli Lilly & Co. 116,920 7,582 Bristol-Myers Squibb Co. 113,060 5,786 AstraZeneca plc ADR 74,900 5,351 AbbVie Inc. 89,900 5,193 Baxter International Inc. 68,200 4,895 Quest Diagnostics Inc. 6,200 376 Industrials (11.5%) General Electric Co. 764,652 19,590 United Technologies Corp. 135,400 14,298 Eaton Corp. plc 207,500 13,149 3M Co. 82,840 11,737 United Parcel Service Inc. Class B 72,100 7,087 Waste Management Inc. 145,700 6,925 Lockheed Martin Corp. 34,400 6,288 Caterpillar Inc. 50,900 5,041 Illinois Tool Works Inc. 57,700 4,871 Schneider Electric SE 55,203 4,235 Boeing Co. 30,200 3,847 General Dynamics Corp. 26,570 3,377 Northrop Grumman Corp. 13,968 1,840 Pitney Bowes Inc. 68,600 1,714 L-3 Communications Holdings Inc. 14,200 1,689 Copa Holdings SA Class A 14,100 1,513 Raytheon Co. 9,200 935 Norfolk Southern Corp. 1,700 190 Emerson Electric Co. 1,700 106 Information Technology (13.6%) Microsoft Corp. 764,300 35,433 Apple Inc. 214,600 21,621 Intel Corp. 609,900 21,237 Cisco Systems Inc. 533,100 13,418 Analog Devices Inc. 202,200 10,007 Symantec Corp. 230,600 5,421 Texas Instruments Inc. 106,200 5,065 Maxim Integrated Products Inc. 157,300 4,757 Seagate Technology plc 34,000 1,947 Broadridge Financial Solutions Inc. 45,900 1,911 Computer Sciences Corp. 27,900 1,706 Harris Corp. 25,300 1,680 Lexmark International Inc. Class A 38,800 1,649 Cypress Semiconductor Corp. 161,100 1,591 EarthLink Holdings Corp. 139,800 478 Leidos Holdings Inc. 8,800 302 Western Union Co. 8,000 128 Materials (3.5%) Dow Chemical Co. 147,000 7,709 EI du Pont de Nemours & Co. 79,091 5,675 Akzo Nobel NV 78,851 5,395 Nucor Corp. 89,600 4,863 LyondellBasell Industries NV Class A 32,400 3,521 Steel Dynamics Inc. 74,600 1,687 Avery Dennison Corp. 37,000 1,652 Bemis Co. Inc. 40,400 1,536 Innophos Holdings Inc. 16,000 881 Huntsman Corp. 13,300 346 Other (0.8%) 2 Vanguard High Dividend Yield ETF 119,332 Telecommunication Services (4.5%) Verizon Communications Inc. 599,317 29,960 AT&T Inc. 238,095 8,390 BCE Inc. 104,600 4,473 Frontier Communications Corp. 27,300 178 Utilities (6.1%) UGI Corp. 266,700 9,092 National Grid plc 622,026 8,942 Northeast Utilities 143,800 6,370 Xcel Energy Inc. 196,100 5,961 NextEra Energy Inc. 53,140 4,989 Exelon Corp. 83,900 2,860 American Electric Power Co. Inc. 51,100 2,668 Edison International 43,400 2,427 Entergy Corp. 30,100 2,328 Consolidated Edison Inc. 39,000 2,210 Atmos Energy Corp. 37,300 1,779 Vectren Corp. 44,300 1,768 AGL Resources Inc. 34,400 1,766 Portland General Electric Co. 50,100 1,609 Avista Corp. 52,100 1,591 Southern Co. 21,700 947 Duke Energy Corp. 4,500 336 Total Common Stocks (Cost $725,097) Coupon Temporary Cash Investments (3.3%) 1 Money Market Fund (2.3%) 3 Vanguard Market Liquidity Fund 0.109% 21,826,150 21,826 Face Maturity Amount Date ($ Repurchase Agreement (0.8%) BNP Paribas Securities Corp. (Dated 9/30/14, Repurchase Value $8,000,000, collateralized by Government National Mortgage Assn. 3.500-6.000%, 2/15/21-3/20/44 and Federal Home Loan Mortgage Corp. 3.000%-6.500%, 4/1/18- 2/1/44 and Federal National Mortgage Assn. 3.500%-5.500%, 2/1/18-8/1/42, with a value of $8,160,000) 0.001% 10/1/14 8,000 8,000 U.S. Government and Agency Obligations (0.2%) 4,5 Fannie Mae Discount Notes 0.075% 10/15/14 800 800 5,6 Federal Home Loan Bank Discount Notes 0.080% 10/8/14 100 100 5,6 Federal Home Loan Bank Discount Notes 0.073% 11/26/14 1,000 1,000 Total Temporary Cash Investments (Cost $31,726) Total Investments (100.2%) (Cost $756,823) Other Assets and Liabilities-Net (-0.2%) ) Net Assets (100%) 1 The portfolio invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the portfolio's effective common stock and temporary cash investment positions represent 99.4% and 0.8%, respectively, of net assets. 2 Considered an affiliated company of the portfolio as the issuer is another member of The Vanguard Group. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $1,100,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. ADR—American Depositary Receipt. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the portfolio's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an Vanguard Equity Income Portfolio independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the portfolio's pricing time. When fair-value pricing is employed, the prices of securities used by a portfolio to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the portfolio's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The portfolio enters into repurchase agreements with institutional counterparties. Securities pledged as collateral to the portfolio under repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. The portfolio further mitigates its counterparty risk by entering into repurchase agreements only with a diverse group of prequalified counterparties, monitoring their financial strength, and entering into master repurchase agreements with its counterparties. The master repurchase agreements provide that, in the event of a counterparty's default (including bankruptcy), the portfolio may terminate any repurchase agreements with that counterparty, determine the net amount owed, and sell or retain the collateral up to the net amount owed to the portfolio. Such action may be subject to legal proceedings, which may delay or limit the disposition of collateral. D. Various inputs may be used to determine the value of the portfolio's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
